Citation Nr: 0116793	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  00-22 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of chronic rhinitis/sinusitis and headaches 
secondary to the chronic sinus problems, currently rated as 
10 percent disabling.  

2.  Entitlement to an initial compensable evaluation for 
Raynaud's Disease / cutaneous sclerosis with a bilateral hand 
disorder.  

3.  Evaluation of mild chronic obstructive pulmonary disease, 
currently rated as 10 percent disabling.  

4.  Evaluation of irritable bowel syndrome with 
gastroesophageal reflux disease, currently rated as 10 
percent disabling.

5.  Evaluation of status post coronary artery bypass grafting 
for coronary artery disease with hypertension, currently 
rated as 30 percent disabling.

6.  Evaluation of depressive disorder (claimed as nerves), 
currently rated as 30 percent disabling.  

7.  Entitlement to an initial compensable evaluation for 
migraines.

8.  Evaluation of status post intercostal neuralgia; status 
post xyphoidectomy residual scars, currently rated as 20 
percent disabling.

9.  Entitlement to service connection for nose 
reconstruction.  

10.  Entitlement to service connection for peptic ulcer 
disease.

11.  Entitlement to service connection for 
hypercholesterolemia.

12.  Entitlement to service connection for a right elbow 
disability.  

13.  Entitlement to service connection for arthritis of all 
joints.

14.  Entitlement to service connection for presbyopia 
(claimed as a bilateral eye disorder).  


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


REMAND

The veteran had active duty from February 1969 to December 
1971 and from February 1981 to July 1994.  He also had six 
years, seven months and two days of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In February 1999 the veteran submitted a VA Form 9 in which 
he indicated that he would appear before a Member of the 
Board at a hearing at a local VA office (Travel Board 
Hearing).  However, such a hearing has not been scheduled.  
The veteran submitted another VA Form 9 in November 2000 in 
which he requested a Travel Board Hearing.  Initially, the 
veteran mistakenly marked that he did not want a hearing.  
However, he made a correction to the form and initialed the 
correction thereby requesting a hearing.  A hearing on appeal 
will be granted if the appellant or the appellant's 
representative expresses a desire to appear in person.  38 
C.F.R. § 20.700(a) (2000).  Because the Board may not proceed 
with an adjudication of the veteran's claim without affording 
him an opportunity to present testimony at the requested 
hearing, a remand is required.  See 38 U.S.C.A. § 7107(b) 
(West 1991 & Supp. 2000); 38 C.F.R. § 20.700(a) (2000).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
personal hearing before a member of the 
Board to be held at the RO.  A copy of 
the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

